DETAILED ACTION

The Applicant’s amendment filed on October 31, 2022 was received.  Claim 2 was canceled.  Claim 1 was amended.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued July 22, 2022.

Drawings
The drawings were received on March 4, 2021 are acceptable.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as being unpatentable over Vermeer et al. on claims 1, 6-7, 9-10, 12, 15-16 and 19-20 are withdrawn because independent claim 1 has been amended.
The claim rejection under 35 U.S.C. 103 as being unpatentable over Vermeer et al. Lee et al. on claim 2 is withdrawn because independent claim 1 has been amended.
The claim rejection under 35 U.S.C. 103 as being unpatentable over Vermeer et al. and Schulberg et al. on claims 3-5 and 17-18 are withdrawn because independent claim 1 has been amended.
The claim rejection under 35 U.S.C. 103 as being unpatentable over Vermeer et al. Lee389 et al. on claim 8 is withdrawn because independent claim 1 has been amended.
Please consider the following.
Claims 1, 6-7, 9-10, 12, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeer (US 2013/0012029) in view of Kawamata (US 2013/0014895).
In regards to claim 1, Vermeer teaches an apparatus (2) for depositing a material on a substrate (14) comprising:
a spray module comprising a deposition device (4) with a precursor supply (16) which feeds a precursor gas to a substrate (fig. 1,2, 5; para. 88, 94-95, 141) 
a plasma reactor comprising a plasma device (6) with a plasma supply (106) which generates radicals to deposition cavity (18') (fig. 1, 3, 5; para. 144-145);
a bearing gas injector (32, passage) which is provided between the spray module and the plasma reactor, the bearing gas injector receives and supplies a bearing gas (spread gas) the bearing gas is capable of spreading to deposition cavity to provide the function of generate the radicals and a second portion of the bearing gas entering the spraying module to separate the deposition cavity and the precursor supply (fig. 2b, 5; para. 91, 150);
a positioning means (actuator) positions the first electrode and the second electrode of the plasma reactor (fig. 5; para. 142-143, 149, 158).
Vermeer does not explicitly teach an actuator coupled to the spraying module or the plasma reactor and configured to change a vertical location  of the spraying module relative a vertical location of the plasma reactor, the vertical location of the spraying module relative to the vertical location of the plasma reactor controlling an amount of the first portion of the spread gas and an amount of the second portion of the spread gas.
However, Kawamata teaches a gas hole formation plate (230) which moves vertically relative to an electrode plate (210) by a motor (240) and vertically movable rod (242) (actuator) (fig. 7; para. 108-109).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the motor and movable rod of Kawamata onto the spray module and plasma reactor of Vermeer to provide vertical movement between the spray module and plasma reactor, because Kawamata teaches it will control the flow of gas to particular areas to provide improved control of the process (para. 115, 136).
Further, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. See Nerwin v. Erlichman, 168 USPQ 177 (Bd PatApp&lnt 1969).
In regards to claims 6-7, Vermeer and Kawamata as discussed, where Vermeer teaches the spraying module and plasma reactor may be used under atmospheric conditions (para. 83, 159).
In regards to claim 9, Vermeer and Kawamata as discussed, where Vermeer teaches the spray module comprises a precursor drain (22, exhaust port) which discharges the remaining precursor (fig. 5; para. 91, 94, 141).
In regards to claim 10, Vermeer and Kawamata as discussed, where Vermeer teaches the plasma reactor generates the radicals for treating the substrate, where relative motion direction (74) maybe provide for the treating of the substrate with the plasma reactor before the spraying module (fig. 5; para. 144-145, 147).
In regards to claim 12, Vermeer and Kawamata as discussed, where Vermeer teaches the plasma reactor surrounds the spraying module (fig. 2c, 5).
In regards to claims 15-16, Vermeer and Kawamata as discussed, where Vermeer teaches the apparatus comprising the spraying module and plasma reactor moves relative to the substrate (fig. 5; para. 147).
In regards to claim 19, Vermeer and Kawamata as discussed, where Vermeer teaches the supply of bearing gas, where it is known in the art to supply an argon gas as the bearing gas, as evidenced as Pak-US2015/0275365-separation gas channel-518-inert gas such as Argon-para. 48; Lee-US2012/0094149-injector-820-834-Argon gas-para. 50; Lee-US2015/0259793-Separation gas injector-860-purge gas such as argon-para. 46, 56.
In regards to claim 20, Vermeer and Kawamata as discussed, where Vermeer teaches the substrate, where substrate is capable of being an inorganic material or organic material, as this describe all materials, as understood by the examiner.

Claim 3-5 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeer and Kawamata as applied to claims 1, 6-7, 9-10, 12, 15-16 and 19-20 above, and further in view of Schulberg (US 2004/0096586).
In regards to claims 3-5, Vermeer and Kawamata as discussed, but do not explicitly teach the spraying module is configured to spray a mixture of the precursor and a carrier fluid onto the substrate and 
the carrier fluid is in a supercritical fluid state in the spraying module, transitions to a gas state outside the spraying module, and travels outside the spraying module to the substrate in the gas state and the carrier fluid is one of carbon dioxide (CO2), Ethane (C2H), Propane (C3H), Ethylene (C2H4), Propylene (C3H), Ethanol (C2H5OH), and Acetone (C3H60).
However, Schulberg teaches a deposition chamber (232) which is feed an array of precursor feeds (256) and a supercritical solvent supply 250 feeds supercritical solvent which is a supercritical carrier fluid.  Schulberg teaches supercritical solvent comprises carbon dioxide (fig. 2; para. 36, 53-54, 56, 121).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the supercritical carbon dioxide carrier fluid with the precursor feeds of Schulberg onto the spray module comprising the precursor supply of Vermeer and Kawamata because Schulberg teaches it will provide materials with high repeatability and reliability (para. 17).
In regards to claims 17-18, Vermeer, Kawamata and Schulberg as discussed, but does not explicitly teach the precursor is one of homobifunctional precursors from diol precursors and dithiol precursors, or one of heterobifunctional precursors having amine-, hydroxyl-, mercapto-, alkyl-, or halide functional groups and the precursor is one of trimethylaluminum, dimethylzinc, trimethylgalium, trimethylindium, tertdimethylaminozirconium, trisilylamine, and tertdimethylaminotitanium.
However, the particular type of substrate or processing materials do not limit an apparatus claim (MPEP2115).
As Vermeer, Kawamata and Schulberg teach the structural limitations of the claim, one would be capable of using the prior art structure to supply the claimed precursor.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vermeer as applied to claims 1, 6-7, 9-10, 12, 15-16 and 19-20 above, and further in view of Lee389 (US 6,200,389).
In regards to claim 8, Vermeer and Kawamata as discussed, but do not explicitly teach a second spraying module adjacent to the spraying module, the second spraying module configured to spray a second precursor onto the substrate, the second precursor reacting with the precursor to form a solid film on the substrate.
However, Lee389 teaches an injector assembly (160) comprising three injectors (105) which provide multiple deposition regions (124a, 124b, 125b).  Lee389 teaches the multiple injectors will provide increased throughput (fig. 19; col. 14, lines 50-65).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the multiple injectors of Lee389 onto the apparatus of Vermeer and Kawamata to provide at least a second spraying module adjacent to the spraying module, because Lee389 teaches it will increase throughput.

Response to Arguments
Applicant’s arguments, see response filed October 31, 2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vermeer and Kawamata.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717